Citation Nr: 0629816	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to November 
1943.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  In pertinent part, the Board reopened a 
previously denied claim.

The Board then remanded the instant service connection claim 
to the RO for additional development on the merits in 
September 2004. 

During the course of his appeal, the veteran testified before 
the undersigned at a personal hearing at the RO in March 
2004.  A transcript of that testimony has been associated 
with the file.

After the veteran's service representative withdrew because 
it was located in a state different from where the veteran 
lived, the veteran designated another service representative 
who has made an informal briefing presentation to the Board.  
The veteran also has submitted additional evidence to the 
Board, and apparently submitted additional evidence to the RO 
while the Appeals Management Center (AMC) developed the case, 
but most or all of this evidence, which now has been 
associated with the claims file, appears mostly duplicative 
of evidence already on file.  Further there is a waiver of RO 
consideration on file.  Accordingly it has been considered as 
pertinent.


FINDING OF FACT

The preponderance of the objective and competent medical 
evidence of record shows the veteran currently does not have 
a duodenal ulcer; that any pathology in service must have 
been acute and transitory.  The first medical evidence of 
gastrointestinal pathology is many years after service.

CONCLUSION OF LAW

A chronic duodenal ulcer was not incurred in or aggravated 
during the veteran's period of active military service, nor 
may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board found previously in its decision and 
remand of September 2004 that the VA had substantially 
complied with the VCAA in determining the veteran's attempt 
to reopen two service connection claims.  Pursuant to the 
Board's remand order, the RO issued "duty to assist" 
letters dated in March and August 2005. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 
2006).  Here, the Board finds no possibility of prejudicial 
error to the veteran.  As explained below, service connection 
is not warranted on the veteran's remaining claim.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice as to these two elements constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

The veteran's service medical records are not on file and are 
presumed to have been destroyed in the accidental fire at the 
National Personnel Records Center (NPRC).  The file contains 
morning report entries from the 420th Engineer Dump Truck 
Company in 1943, which show that the veteran was ill with an 
unidentified condition on July 28, 1943, and was treated on 
August 1 and August 12, 1943.  The Medical Officer's 
endorsement under the "in line of duty" column lists EPTS 
(Existed Prior to Service).  The veteran's Enlisted Record 
states that his health was "good" at the time of discharge 
and shows that the veteran was honorably discharged under 
provision of Section VIII, Army Regulation 615-360.

The veteran's original claim for service connection for 
"ulcers" and "back" were received in October 1979.

A VA Form 21-104 (Certificate of Attending Physician) shows 
that Dr. C.D.E., a physician in private practice, treated the 
veteran from 1975 to January 1980 for peptic ulcer disease, 
now healed.  Supporting clinical notes show that the veteran 
complained of epigastric distress in September 1979.  An X- 
ray report of September 1979 showed findings suspicious for a 
fairly large duodenal ulcer.  The veteran was diagnosed with 
a duodenal ulcer in October 1979 and treated with oral 
medications.  A clinical note dated January 1980 states, "X- 
ray shows no ulcer now."

Diverticulitis was diagnosed in June 1997, according to a 
private hospital record dated in that month. 

An esophagogastroduodenoscopy (EGD) in January 1999 revealed 
grade 4 esophageal ulcerations with a stricture along with a 
hiatal hernia.  G.S.P., M.D., told the veteran the strictures 
could not be dilated due to the significant ulcerations.  A 
February 2000 private medical record reflects that the 
veteran's esophageal ulcerations were healed and the peptic 
stricture dilated successfully.

An August 2000 private medical record reflects there was no 
evidence to support diverticulitis and erosive esophagitis 
was noted as healed with a distal peptic stricture noted 
dilated successfully in February 2000.

The veteran submitted his request to reopen both service 
connection claims in February 2002.

The claims file contains a memo dated in October 2002 from 
Dr. G.S.P.  The memo contains a typewritten or pre-printed 
entry stating, "In my medical opinion it is as likely as not 
that the following diagnosed conditions were related to the 
above- named veteran's military service."  Immediately under 
this typewritten entry is a hand-written entry that appears 
to be "no."  Immediately under the apparent "no" entry is the 
notation, "Patient diagnosed with peptic stricture erosive 
esophagitis secondary to acid reflux."  The section 
requesting the physician's explanation for findings and 
conclusions is left blank.

A September 2003 private medical record notes the veteran 
complained of worsening pyrosis and reflux with associated 
abdominal pain.  

An October 2003 private medical record shows the veteran 
underwent an EGD that month.  No ulceration was noted.  
Inflammatory changes in the stomach were noted consistent 
with gastritis.

A February 2004 private medical record reflected the veteran 
underwent another EGD.  It was noted there was a sliding 
hiatal hernia appreciated and minimal gastritis noted in the 
antrum.

In March 2004, the veteran testified at his Travel Board 
hearing.  He said that his duty in the military consisted of 
driving a dump truck (Tr. at 3).  He said that he was 
hospitalized for ulcers twice while he was in service (Tr. at 
3-4).  He testified that he had his gastrointestinal problem 
nearly all of his life (Tr. at 7).  At approximately 14 or 15 
years of age, he threw up blood and had bloody stools (Tr. at 
8).  Dr. G.S.P. prescribed oral medication that alleviated 
the condition (Tr. at 8).  The veteran testified that he took 
the medication every day, and his ulcer symptoms improved 
since he began treatment with Dr. G.S.P. (Tr. at 14).  The 
veteran also testified that he did not receive inpatient 
hospital treatment for his ulcer disorder while he was in the 
military (Tr. at 10), and he received no medication for his 
gastrointestinal complaint while in service (Tr. at 10-11).  

After the veteran was discharged from service, he continued 
to be treated for his ulcers by his prewar physician, Dr. B. 
(Tr. at 12).  Dr. B. died in 1965, and those medical records 
are not available (Tr. at 12-13).  The veteran subsequently 
was treated by Dr. H., whose whereabouts are no longer known 
and whose records are not available (Tr. at 13).  The veteran 
was seen by Dr. G.S.P. for his ulcer condition approximately 
two or three years before the hearing (Tr. at 14).

At the conclusion of the hearing, the veteran's then Service 
Representative said he would attempt to contact Dr. G.S.P. to 
resolve the ambiguity of the apparent "no" comment in the 
October 2002 memo (Tr. at 17-18).  The service representative 
also argued that the veteran received a Chapter VIII 
discharge, which appears to be a medical discharge and, 
therefore, evidence that the veteran had a disability at the 
time of his separation from service (Tr. at 17).

In conjunction with his Travel Board hearing, the veteran 
submitted a letter from P.C., his cousin and pastor, dated 
March 2004.  The letter states that P.C. knew the veteran 
since childhood, and that the veteran had a stomach condition 
since the age of nine years.  This letter states that the 
veteran was seen by numerous doctors, but the sickness never 
was in remission.  This letter states that people in the 
veteran's community were surprised when he was drafted into 
military service.  The veteran also submitted a letter from 
M.S., his aunt, dated in March 2004.  The letter states that 
M.S. knew the veteran all his life.  The letter states that 
the veteran had problems with his stomach since childhood, 
and had been to many doctors without resolution.

The file contains another letter from Dr. G.S.P., this one 
dated in April 2004.  Again, there is a typed or pre-printed 
line stating, "In my medical opinion it is as likely as not 
that the following diagnosed conditions were related to the 
above-named veteran's military service."  Below this typed or 
pre-printed legend is the handwritten comment, "Patient 
diagnosed with erosive esophagitis 11/12/99 secondary to 
chronic GERD [gastroesophageal reflux disease]."  The space 
for comments contains the following handwritten notation: 
"Patient may experience worsening pyrosis secondary to 
anxiety leading to erosive esophagitis."

A July 2004 private medical record shows the veteran 
complained of some burning in the lower abdomen, which was 
noted as chronic.  It also was noted the veteran admitted to 
rare episodes of reflux during the evening hours.

A March 2005 private medical record indicated the veteran 
complained of abdominal bloating, belching and difficulty 
with defecation.  An anoscopy revealed internal hemorrhoids 
with evidence of recent bleeding.

A May 2005 private medical record shows the veteran underwent 
a colonoscopy that month which revealed significant 
diverticular disease.

A June 2005 private medical record showed the veteran 
underwent a colonoscopy which revealed diverticular disease, 
a tubular adenoma in the transverse colon, and an internal 
hemorrhoid.  Persistent bleeding led Dr. G.S.P. to suggest a 
surgical evaluation.

The veteran, who was 81 years old, underwent a VA examination 
in January 2006 that was ordered by the Board's remand.  The 
examiner, who reviewed the claims file, submitted an 
examination report dated in March 2006 after the veteran 
underwent an upper GI series.  The veteran told the examiner 
that he was hospitalized three times while in service for 
acid reflux.  He said that during basic training he threw up 
twice a week.  Post service, he said he still had a burning 
feeling in his stomach.  He last vomited blood in the late 
1970s and had a stomach exam every year.  

The examiner told the veteran that he saw evidence in the 
file of gastritis but nothing about ulcers, and the veteran 
told the examiner that, while he was not sure, he thought he 
might have GERD (gastroesophageal reflux disease).  The 
veteran denied present gastric problems and said he ate 
mainly vegetables and no fried foods.  He also denied 
diarrhea, colic and distension, but said he took a laxative 
"all the time for constipation."  

On examination, normal bowel sounds were noted.  An upper GI 
series showed the esophagus functioned normally under 
fluoroscopy and revealed no reflux, no reflux esophagitis, 
and no sliding hiatal hernia.  There was evidence of status 
post coronary artery bypass graft surgery.  Stomach and 
duodenum were emptying normally under fluoroscopy showing no 
ulcer craters or lesions.  The duodenal loop was visible and 
the visible small bowel was normal.  Diagnosis was status 
post gastritis while on active duty with the upper GI 
completely normal at the present with no evidence of hiatal 
hernia, esophagitis, or stomach problems and no evidence of 
ulcerations.  The examiner noted the veteran had completely 
recovered from his stomach, duodenal or esophageal problem, 
and also opined that it was more likely than not that the 
veteran has no gastrointestinal problems associated with 
military service.  



III.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
service connection for disability resulting from injury or 
disease incurred in or aggravated by service.  See also 
38 C.F.R. § 3.303 (2005).

Even if there is no record of an ulcer in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The Court consistently has held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  This principle has been 
repeatedly reaffirmed by the Federal Circuit Court, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In light of the veteran's missing service medical records, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
It is indeed unfortunate that the veteran's service medical 
records are unavailable.  However, a grant of service 
connection requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

The veteran contends that service connection should be 
granted for a duodenal ulcer.  The record demonstrates, 
however, that he has no current disability, a key element of 
his service connection claim.  

In support of his claim, Dr. G.S.P.'s October 2002 and April 
2004 memos provide the veteran medical opinions to the effect 
that the veteran's gastrointestinal disorder is due to 
service.  However, a review of the claims file discloses no 
follow-up report from Dr. G.S.P. regarding the meaning of the 
October 2002 memo, as suggested by the former service 
representative at the hearing, nor a rationale appended to 
the April 2004 memo.  Without an explanation from Dr. G.S.P., 
the conclusions and opinion of the March 2006 VA examiner 
appear more persuasive.  The VA examiner, after reviewing the 
file and the results of tests, found only four months ago 
that the veteran had completely recovered from his stomach, 
duodenal or esophageal problems, and opined that it was more 
likely than not that the veteran has no gastrointestinal 
problems associated with military service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. at 30.  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. at 74 (1997).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

The Board is persuaded that the opinion of the March 2006 VA 
examiner is more convincing, in that this examiner reviewed 
the medical evidence in the file, and the physician's opinion 
reflects a considered analysis of the pertinent criteria 
essential for a diagnosis of service-connected duodenal ulcer 
disability.  As to the 2002 and 2004 memos by Dr. G.S.P., the 
Board finds his one-sentence opinions that the veteran's 
ulcer disorder was due to or aggravated by service were never 
explained.  There is no discussion of the veteran's post-
service history, for example, in Dr. G.S.P.'s two memos.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1996) 
(suggesting that bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.).  See also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).

It is noted that the competent evidence on file first shows 
gastrointestinal pathology in the mid-late 1970's.  There is 
no recorded history in these documents of problems since 
service.  More recent lay statements indicate stomach 
problems have existed since appellant was a child.  These 
opinions also provide no basis for granting service 
connection.

Here, the medical evidence fails to demonstrate that the 
veteran currently has a disability, let alone a disorder 
incurred in or aggravated as a result of active military 
service.  

Even if the missing service medical records showed, in 
conjunction with the ambiguous information gleaned from his 
1943 service records, that the veteran once had an duodenal 
ulcer disorder, the VA examiner has found that it is more 
likely than not that any gastrointestinal problem he once had 
is not due to the veteran's service.

The preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran has a duodenal ulcer disorder related to service or 
any incident thereof, nor may service connection be presumed 
in this case.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for a duodenal ulcer disorder must be denied.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a duodenal ulcer is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


